 DURA CORPORATION285Dura CorporationandLocal 10,Office Employees InternationalUnion,AFL-CIO.Case No. 7-CA--5080.December 22, 1965DECISION AND ORDEROn August 26, 1965, Trial Examiner Thomas N. Kessel issued hisDecision on Motion For Summary Judgment in the above-entitledproceeding, finding that the Respondent had engaged in and wasamgaging in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision, the excep-tions, briefs, and the entire record in the case,' and hereby adopts thefindings,2 conclusions, and recommendations of the Trial Examiner.a[The Board adopted the Trial Examiner's Recommended Order.]The Respondent's request for oral argument is hereby denied, as, in our opinion, therecord in this case, including the Respondent's answer to the charge,its reply to the orderto show cause,and its exceptions to the Trial Examiner'sDecision and supporting brief,adequately presents the issues and positions of the parties.' For purposes of this Decision we have,like the Trial Eiaminer, accepted as true thefacts presented by the Respondent,and we therefore find that a hearing is unnecessary.8Nothing in this Decision shall be construed as precluding the right of either party torequire bargaining at an appropriate time concerning the termination,modification, oramendment of the profit-sharing plan for salaried office and clerical employees at theYpsilanti plant,or the substitution of another therefor.TRIAL EXAMINER'S DECISION ON MOTIONFOR SUMMARY JUDGMENTSTATEMENT OF THE CASEUpon a charge filed February 24, 1965, afirst amended chargefiled April 9, 1965,and a second amended chargefiled April 22, 1965, by Local 10, Office EmployeesInternational Union,AFL-CIO,herein called the Union,against DuraCorporation,herein called the Respondent,the General Counsel of theNational LaborRelationsBoard, herein called the Board,by the ActingRegional Director for Region 7, issueda complaint datedApril30, 1965, allegingthat theRespondent had engaged in con-duct violative of Section 8(a)(1) and(3) and 2(6) and(7) of the Act.The complaint alleges the Respondent's violationof the Act by itsmaintenance ofa profit-sharing plan for employees whose benefits,as expressly provided in the plan,are denied to employees who are members of "a Collective Bargaining Unit recog-nized" by the Respondent,and by thedenial of these benefits to a group of its employ-ees becausetheyhad chosen to be represented in collectivebargaining by the Union.The Respondent's answer denies generally the commission of the statutory violationsascribed to it and also avers that in the course of contract negotiations in behalf ofthe foregoing employees the Union had proposed a pension plan for them,that theRespondent had bargained concerning this proposal,that the Union had abandonedits demand for a pension plan and insisted upon the participation of the represented156 NLRB No. 29. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the profit-sharing plan, but that while the Respondent continued itswillingness to negotiate a pension plan it refused to accede to the Union's demandfor participation in the profit-sharing plan by these employees.The General Counselthereupon filed a motion for summary judgment on the pleadings contending thatthe answer admitted the facts pleaded in the complaint constituting the alleged vio-lation of the Act and that no litigable issued remained requiring a hearing to takeevidence.That motion was referred to Trial Examiner Thomas N. Kessel for ruling.On June 15, 1965, I ordered the Respondent to show cause why the General Coun-sel'smotion should not be granted.The Respondent filed with me a response to saidorder opposing the grant of the motion. Included therein was a statement of factswhich the Respondent maintained were relevant to the issue in the case and which itwould proffer at a hearing.Argument and citation of authorities were submitted withthe Respondent's response.The General Counsel, answering the foregoing responseto the order to show cause, asserted that even if the facts which the Respondentclaimed it would proffer at a hearing were assumed to be true they would not estab-lish a sufficient defense to the allegations admitted by the answer.Accordingly, theGeneral Counsel still insisted that no issue has been raised by the pleadings requiringa hearing and renewed his demand for judgment on the pleadings.In ruling on the General Counsel's motion I have deemed as true the facts referredto in the Respondent's answer and in its response to the order to show cause.Uponconsideration of the pleadings and the responses to the foregoing order and theRespondent's proffer of facts, I conclude that no triable issue remains requiring ahearing and grant the General Counsel's motion for judgment on the pleadings forthe reasons hereinafter stated.From the record before me I make the following:FINDINGS OF FACT1.COMMERCE FACTSThe Respondent is a Michigan corporation with plants in several States, includinga plant at Ypsilanti, Michigan, where it manufactures automotive hardware andother automotive parts. In the year preceding issuance of the complaint the Respond-ent manufactured at and shipped from its Ypsilanti and Adrian, Michigan, plants topoints outside the State, products valued in excess of $1 million. I find from theforegoing facts that the Respondent is an employer engaged in interstate commercewithin the Act's meaning and that the purposes of the Act will be effectuated by theBoard's assertion of jurisdiction in this case over its operations.II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership the Respondent'semployees.III.THE UNFAIR LABOR PRACTICESSince 1948 the Respondent has continuously maintained an "Employees' Profit-Sharing Plan" to which it makes contributions in behalf of its participating employ-ees.The plan provides for payment of benefits to these employees upon termina-tion of their employment.Eligibility for participation is extended to and qualifiedby the following terms in the plan:.any salaried employee ... who is not a member of a Collective BargainingUnit recognized by [the] Employer.On October 9, 1964, pursuant to a consent election in Case No. 7-RC-6367, theUnion was issued the Board's certificate declaring it to be the exclusive collective-'bargaining representative of an appropriate unit of the Respondent's office clericalemployees at its Ypsilanti, Michigan, plant.These are salaried employees within theplan'smeaning and who, before October 9, 1964, by the plan's terms were eligibleto participate in it and to receive its benefits..Following the certification the Union bargained collectively with the Respondentin behalf of the unit, employees, and on March 26, 1965, the parties reached andsigned an agreement.The complaint alleges that in the negotiating meetings theUnion proposed that the eligibility of the unit employees for participation in the planbe made an express term of the contract-but that.the Respondent rejected this pro-posal on the ground that unit employees were excluded by the terms of the plan fromparticipation because they have become members of a collective-bargaining unitrecognized by the Respondent.The complaint further alleges that the Respondent DURA CORPORATION287took this position at the January 25, 1965, bargaining meeting and has since thenrefused to permit participation by the unit employees in the plan because they hadselected the Union as their collective-bargaining representative.The Respondent by its answer and response to the order to show cause does notdeny that it rejected the Union's proposal for inclusion in the contract of a term forparticipation in the plan by the unit employees. It relates, however, that its rejectionof the proposal came after the Union's initial demand for a pension plan for theseemployees and resultant bargaining followed by the Union's abandonment of thisdemand with insistence upon the plan's benefits for the employees as a term of thecontract.The details of these negotiations, as the Respondent asserts them, are setout in its response to the order to show cause as follows:Following certification by the Board and during the negotiations which led toa collective bargaining agreement, the union made comprehensive contract andeconomic proposals. Included in the union proposal was a request for a pensionplan.During negotiations, the company representatives discussed with unionrepresentatives the terms of a proposed pension plan including proposed benefitsand estimated costs in connection therewith.During negotiations the companyoffered to put into effect a pension plan containing certain benefits and the unionmade certain counter proposals with respect to such a plan.At a subsequentmeeting, the company agreed to the counter proposals which had been madeby the union with respect to a pension plan, but therefatre the union stated itno longer desired a pension plan and instead insisted that employees in the bar-gaining unit should remain in the company's profit sharing plan.The companyrefused to agree to this union proposal.All other economic and contractualmatters were ultimately resolved, but the union refused further discussion ofa pension plan and stated that it would file an unfair labor practice charge againstthe company because the company was unwilling to amend its profit sharingplan to making employees in the bargaining unit eligible participants.As to the complaint allegation that it has since January 25, 1965, refused to permitparticipation in the plan by the unit employees there is admission of such refusal bythe Respondent's answer but a denial that the selection by the unit employees of theUnion was the reason therefor. Instead, the answer states, the denial of participationwas attributable in accordance with the plan's provisions to the loss of eligibility bythe Ypsilanti employees when they became members of the recognized bargaining unit.To support the argument presented in its response to the order to show cause thatneither the plan nor the exclusion of the unit employees under the terms of the planare violative of the Act, the Respondent proffered certain facts which it contends arerelevant to a consideration of the issues raised by the pleadings and which it wouldhave introduced as evidence at a hearing. In effect, these facts are proffered as con-text for the Respondent's admitted conduct to dissipate the unlawful effects attributedby the General Counsel to this conduct.This is the Respondent's proffer:[The Respondent] maintains 13 manufacturing plants in the States of Michi-gan, Ohio, Kentucky, South Dakota, Illinois, Colorado, Indiana and Oregon.At its principal office no manufacturing operations take place, and only salariedemployees are employed.At each of its plant locations it employs both salariedoffice and clerical workers and hourly paid production and maintenance employ-ees.At many plants it also employs salaried technical and professionalemployees.1856 production and maintenance employees employed in ten plants are rep-resented in collective bargaining negotiations by five different unions comprising12 separate bargaining units.For each collective bargaining unit a separateunion collective bargaining agreement is in effect. Seven collective bargainingagreements provide pension benefits covering 1,704 employees.One plantemploying 54 production and maintenance employees has a pension plan with-out a collective bargaining agreement with a union.This plan was institutedwhen the company was purchased on September 1, 1964.The only salaried employees represented by a union are the 28 office andclerical employees of the Motor State Products Division at Ypsilanti, Michigan.(These are the employees herein involved who selected the Union as their col-lective bargaining representative.)The General Counsel contends, in effect, that the facts of the instant case do notdiffer significantly from those of other cases where the Board held that an employer'smaintenance of a profit sharing plan whose terms exclude from participation thereinemployees who are represented by a labor organization is violative of the Act.Thus, 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDinJim O'Donnell, Inc.,123 NLRB 1639, such conduct was held violative of Section8(a)(1) and (3) of the Act, and inMelville Confections, Inc.,142 NLRB 1334,enfd. 327 F. 2d 689 (C.A. 7), cert. denied 377 U.S. 933, and inChannel MasterCorporation,148 NLRB 1343, said conduct was held violative of Section 8(a) (1) ofthe Act.The Respondent contends that the foregoing cited cases are inapposite for in eachof those cases the employees covered by a profit-sharing plan were all employed ata single plant in one location, whereas, here the covered salaried employees areemployed in numerous plants in several States.This circumstance and the fact thatthe represented employees at Ypsilanti number only 28 of the Respondent's 1,066salaried employees at all of its plants are viewed by the Respondent as insuperableobstacles to participation in the plan by these 28 employees.The Respondentobserves that if these employees were to continue their participation it would be obli-gated to bargain with the Union concerning any changes in the plan which the Unionwere to seek or which the Respondent might itself wish to make.As the Respondentsees it, such negotiated changes must necessarily affect the plan's total coverage.Should this occur, the Respondent would be bargaining with the Union in behalf ofconditions affecting 1,038 salaried employees whom the Union does not represent.This says the Respondent, is not only impractical but unlawful.Moreover, theUnion's insistence upon negotiating changes for the 28 Ypsilanti employees couldoccur in numerous other situations where other labor organizations might become rep-resentatives of unit of salaried employees at the Respondent's various locations.Bargaining with all these unions concerning changes each might propose in the plancould result in "unresolvable disagreements."This would defeat the Respondent'sintent to maintain a single plan for all covered employees.The Respondent wouldalso "lose completely its right to amend the Plan."The Respondent further argues that neither the terms of the plan nor its administra-tion in the special circumstances described by the Respondent's proffer was intendedto or has the effect on employees of encouraging or discouraging their membershipin a labor organization.This, states the Respondent, is revealed by the fact that itsproduction employees are represented by several.unions with whom it is required tobargain concerning profit sharing, pensions, or other economic benefits.The Respond-ent claims that its bargaining history with these unions "representing employees invarious bargaining units makes clear that employees are free to select a union asbargaining representative without detrimental economic effect."The main thrust of the Respondent's arguments appears to be that unless theRespondent retains the right unilaterally to continue the plan with or without changethe variations in the plan which might result from collective bargaining with theUnion for the Ypsilanti employees or with any other labor organization representinga group of its salaried employees would destroy the plan's present uniformity and-create chaos in its administration.This argument and the suppositions on which itis based carries no logical persuasion. It assumes contingencies with which there isno present need to cope.There is no need for preoccupation with the consequencestheYpsilanti employees.Such demands were not made.All that is presentlyinvolved is the Union's demand that the represented Ypsilanti employees be accordedthe same rights for participation in the plan as the Respondent extends to its otheremployees who, like the Ypsilanti employees, are salaried, and the denial to theseemployees of such rights by the plan's terms and their application by the Respondentsimply because they have selected the Union as their collective bargaining represent-ative.These facts are not altered by the circumstances concerning the Respondent'smultiplant structure and the dispersal of other salaried employees among its severalplants.Nor is the situation significantly changed by the Respondent's history of bar-gaining with several unions representing its production employees.The fact remainsthat the plan discriminatorily excludes a particular group of employees from sharingits benefits because they have become members of a collective-bargaining unit.This,in other words, means they have been excluded by the plan and its application by theRespondent because they chose to be represented in collective bargaining by theUnion.Here, no less than in the above-cited cases, the plan's discriminatory termsand their application by the Respondent are inherently violative of Section 8 (a) (1)of the Act.Whether the Respondent actually intended to encourage or discourage membershipin a labor organization by its employees by the commission of the foregoing conduct,or whether such conduct had such effect upon employees is immaterial to the findingof statutory violation hereinabove made.As stated by the Court of Appeals for theSeventh Circuit in theMelville Confectionscase,supra,terms such as those which are DURA CORPORATION289present in the Respondent's plan areper seviolative of Section 8 (a)1() of the Actand "no independent evidence of additional acts of the company either directlyestablishing animus or specific intent to abrogate employee Section 7 rights, or fromwhich such animus or intent might reasonably be inferred, [is]necessary to support afinding of a Section 8 (a) (1) violation."Consistent with the Board'sJim O'Donnellholding,supra,I find that the Respondent's disqualification of its employees from par-ticipation in the plan'sbenefits because they had selected the Union as their collec-tive-bargaining representative was also violative of Section 8(a)(3) of the Act.The foregoing findings of statutory violation do not preclude the Respondent's goodfaith insistence upon the preservation of the plan's uniformity and from the advance-ment of arguments,such as those presented here, to support its insistence againstchanges proposed by the Union or any other labor organization representing segmentsof the Respondent's total complement of salaried employees.These positions andarguments,however, are more appropriate for expression at the bargaining table.They are not valid defenses to the Respondent's discriminatory exclusion of the Ypsi-lanti employees from the Plan's coverage.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesIwill recommend that it be ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.I have found that by maintaining and enforcing the provision in its profit-sharingplan for salaried employees excluding from participation therein otherwise eligibleemployees who become members of a collective-bargaining unit, the Respondentviolated Section 7 rights of its employees and also unlawfully discriminated againstthem with respect to their terms and conditions of employment.Iwill accordinglyrecommend that the Respondent be ordered to amend the foregoing profit-sharingplan by the elimination of the provision disqualifying employees from participationtherein because they have become members of a collective-bargaining unit or becausethey have chosen to be represented by a labor organization in collective bargainingin an appropriate unit. I will also recommend that the Respondent be ordered torestore and permit participation in the profit-sharing plan to all old and new salariedemployees who were or have been so disqualified,with all the interest,emoluments,rights, and privileges in said plan that would have accrued to them but for suchdisqualification.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Dura Corporation is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 10, Office Employees International Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By maintaining and enforcing a profit-sharing plan for its salaried employeeswhich excludes from participation therein those employees who become members ofa collective-bargaining unit or select a labor organization as their collective-bargainingrepresentative in an appropriate unit the Respondent has intervened with, restrained,and coerced its employees in the exercise of their rights guaranteed by Sec-tion 7 of the Act and has discriminated against employees with respect to their termsand conditions of employment in violation of Section 8 (a) (1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the National 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, as amended, I recommend that Respondent, Dura Corporation,Ypsilanti,Michigan, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Maintaining and enforcing a profit-sharing plan for its salaried employeeswhich contains a provision excluding employees from participation therein becausethey become members of a collective-bargaining unit or choose to be represented bya labor organization in collective bargaining in an appropriate unit.(b)Disqualifying its employees from eligibility to participate in a profit-sharingplan for salaried employees because they become members of a collective-bargainingunit or choose to be represented by a labor organization for the purposes of collectivebargaining in an appropriate unit.(c) In like or related manner interfering with, restraining, or coercing its employ-ees in the exercise of their right to self-organization, to form, join, or assist Local 10,Office Employees International Union, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities except to the extent thatsuch rights may be affected by an agreement requiring membership in a labor orga-nization as a condition of employment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act.(a)Amend its profit-sharing plan for.salaried employes by the elimination there-from of the provision excluding from participation therein of employees who becomemembers of a collective-bargaining unit, or who select a labor organization to repre-sent them in collective bargainingin anappropriate unit.(b)Restore to and permit participation in its profit-sharing plan for salariedemployees by all old and new salaried employees who have been disqualified forparticipation in the plan because they have become members of the collective-bargaining unit represented by the Union with all the interest, emoluments, rights, andprivileges in said plan that would have accrued to them but for such disqualification.(c)Post at its plan in Ypsilanti, Michigan, copies of the attached notice marked"Appendix." 1Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon' receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Upon request, make available to the Board or its agent for examination orcopying all payroll records, social security payment records, timecards, and all otherrecords maintained in the administration of the Respondent's profit-sharing plan forsalaried employees necessary to determine the rights of employees thereunder.(e)Notify the Regional Director for Region 7, in writing, within 20 days fromthe receipt of this Decision, and what steps it has taken to comply herewith.i In the event that this Recommended Order shall be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."2In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 7, in writing, within10 days from the date of receipt of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the polices of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL amend our profit-sharing plan for salaried employees by the elimina-tion therefrom of the provision which excludes from participation therein anysalaried employee who becomes a member of a collective-bargaining unit rec-ognized by us. VERA LADIES BELT & NOVELTY CORP., ETC.291WE WILL restore to and permit participation in our profit-sharing plan forsalaried employees by all old and new salaried employees who were or havebeen disqualified from participation therein because they have become membersof a collective-bargaining unit recognized by us or have chosen to be representedfor collective bargaining in an appropriate unit by Local 10, Office EmployeesInternational Union, AFL-CIO.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their rights of self-organization, to form labor orga-nizations, to join or assist Local 10, Office Employees International Union,AFL-CIO, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized by Section 8(a)(3) of the Act.DURA CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330.Vera Ladies Belt & Novelty Corp.and Nandor MayerandLocal29,Retail,Wholesale&Department Store Union, AFL-CIO,Party to the ContractLocal 29, Retail,Whole&Department Store Union,AFL-CIO(Vera Ladies Belt & Novelty Corp.)and Nandor MayerandVera Ladies Belt & Novelty Corp., Party to the Contract.Cases Nos. 2-CA-10243 and 2-CB-4110.December 23,1965DECISION AND ORDEROn September 14, 1965, Trial Examiner Abraham H. Mailer issuedhis Decision in the above-entitled proceedings, finding that Respond-ents had engaged in certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,Respondent Vera Ladies Belt & Novelty Corporation, herein calledRespondent Vera, filed certain exceptions to the Decision and a sup-porting brief, and Respondent Local 29, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, herein called Respondent Local 29,filed an answering brief to Respondent Vera's exceptions.'1No exceptions were directedto theunfair labor practice findingsof the TrialExaminer.156 NLRB No. 34.217-919-66-vol. 156-20